David M. Hazan, Esq.

30 Vesey Street, 4" Floor
New York, New York 10007
Phone: (2 12} 577-2690

Fax: (212} 577-2694
dhazan@jecobshazan.com

 

 

 

 

May 5, 2021

VIA ECF

Honorable Paul A. Engelmayer
United States District Judge

United States District Court, SDNY
40p Foley Square, Room 2201

New York, New York 10007

Re: Hugo Kayo v. Police Officer Peter Mertz, et al., 19 Civ. 00365 (PAE)

Your Honor:

I am an attorney that represents plaintiff in the above-referenced matter. I write jointly
on behalf of all parties to respectfully request a two-week extension of time, from May 5, 2021
to May 19, 2021, for the parties to submit a joint pretrial order that complies with the Court’s
Individual Rules, motions in limine, and proposed special interrogatories to be put to the jury
regarding the applicability of qualified immunity to the remaining claims.

Pursuant to the Court’s Order, dated April 14, 2021, counsel for the parties met and
conferred about the pre-trial submissions, and the parties have been engaging in settlement
negotiations during those conferrals. Settlement discussions between the parties are active and
ongoing and the parties expect to know whether they will be able to settle this case at this
juncture withing the next few days. However, the ongoing settlements negotiations have made it
difficult for the attorneys to expend significant time and resources preparing the pre-trial
submissions. As the Court is aware, a plaintiff in a civil rights case brought pursuant to 42 USC
Section 1983 may recover costs and attorneys’ fees as a damage if the plaintiff is the prevailing
party after trial. Thus, the costs and attorneys’ fees that have accrued throughout this litigation
are a factor when negotiating a settlement. The parties are attempting to negotiate a settlement
agreement before significant additional costs and attorneys’ fees accrue because an accrual of
significant additional costs and attorneys’ fees could make settlement extremely unlikely.
Therefore, the parties are attempting to determine whether they can settle this matter at this
juncture, before expending a significant amount of time drafting and filing the pre-trial
submissions. The requested two-week extension of time for the parties to file the pre-trial
submissions should give the parties with enough time to conclude their settlement negotiations
and will allow the parties an opportunity to expend the appropriate time and resources drafting
and filing the pre-trial submissions, in the event that the case does not settle.

For the reasons set forth herein. a two-week extension of time, from May 5, 2021 to May
19, 2021, for the parties to file their pretrial submissions will give the parties a small window of
time to attempt to settle this matter, which otherwise would not exist because the costs and
attorneys’ fees would continue to increase.
We thank the Court for its consideration herein.

Respectfully submitted,

fs/

 

David M. Hazan, Esq.
Attorney for Plaintiff

Granted. The Court is unlikely to grant further extensions.

SO ORDERED,

a fy A at .
i i # iE
ef ag 2% i Ade AA A
fi PLA f L ff fy fee wae

Nene AE

PAUL A, ENGELMAYER 7
United States District Judge

 

May 7, 2021
